Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-21 are pending.
	Claims 1-15 and 21 are withdrawn for being in non-elected invention groups.
	Claims 16-20 are examined on the merits in the present Office action.

Restriction/election
	Applicant's election with traverse of invention group II in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground that invention groups I and II as defined in the Requirement for Restriction filed on 10/08/2021 do not lack unity because instant claims 1-20 contribute over the prior art in view of Hatzfeld. The applicant argues that Hatzfeld fails to specifically modify the SAUR_FT gene as recited in claims 1-20. This is not persuasive because the SAUR_FT gene recited by the applicant is indefinite. See rejection under 35 USC 112b. It is not clear whether the applicant is specifically claiming a method of reducing expression of Glyma.03g029600 or any gene that can be called SAUR_FT or homologs, orthologs and modified versions thereof. 
	Because disclosure does not clearly define SAUR_FT, Hatzfeld applies for teaching modifying expression of a SAUR_FT gene by increasing expression. It is noted that the pending claims are drawn to decreased expression, hence Hatzfeld is not being applied as prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/18/2022.

Objections 
Claim 16 is objected to because it is lacking an article prior to the phrase “small auxin upregulated protein flooding tolerance gene”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the term “small auxin upregulated protein flooding tolerance (SAUR_FT) gene”. The applicant provides a non-limiting information in the specification including that the SAUR_FT gene is Glyma.03g029600 [0026]; however, the applicant also discloses that the invention is drawn to a SAUR_FT gene homolog and a SAUR_FT ortholog [0006] and that conservative variants include sequences that result in a functionally active modified SAUR_FT protein [0036]. Therefore, it is not clear whether the applicant is specifically claiming a method of reducing expression of Glyma.03g029600 or any gene that can be called SAUR_FT or homologs, orthologs and modified versions thereof. 
Dependent claims which fail to cure the deficiency are also rejected.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The applicant claims a method of producing a modified plant resulting in an increased: root system architecture, waterlogging tolerance, drought tolerance and combinations thereof. The method comprises reducing expression of SAUR_FT gene. The scope of the claimed invention broadly includes reducing any SAUR gene in any plant and arriving at an increased: root system architecture, waterlogging tolerance, drought tolerance and combinations thereof. See rejection under 35 USC 112b above.
The applicant has described two QTL associated with flood injury score (FIS), one of which, qWL_Gm03, was detected across three years of trials and found to account for 16.9-33.1% of phenotypic variation [0130]. The applicant described selecting two near-isogenic lines (NILs) which were heterozygous at qWL_Gm03 and homozygous “aa” at qWL_Gm10 (Fig 10).  The applicant produced progeny from these NILs to observe the effect of the QTL across homozygous recessive, homozygous dominant and heterozygous alleles [0130]. The QTL was observed to have additive effect on FIS in each of the NILs (Fig. 3A and 3B). The applicant described screening three recombinants with crossovers between the flanking markers of qWL_Gm03 for FIS, narrowing the locus to a ~380KB region between Gm03_3141146_T/C and Gm03_3517250_A/C containing 30 predicted genes [0133]. 
Stortenbeker (Stortenbeker and Bemer. Journal of Experimental Botany. 70 (1):17-27. 2019) provides that most higher plant species contain between 60 and 140 SAUR genes in their genomes, which are often arranged in clusters (page 18, left column, paragraph 3). Stortenbeker provides that SAUR proteins have a conserved core of ~60 residues, containing four highly conserved motifs (page 18, paragraph bridging left and right columns). Despite the structural similarities across SAUR proteins, Stortenbeker provides that they are known to have many different functions: inducing plant growth by regulating cell wall acidification, regulating growth in response to internal and environmental factors (page 18, left column, first paragraph) as well as to having roles in cell elongation (page 20, right column, paragraph 2), early senescence, delayed leaf senescence (paragraph bridging pages 20-21), reduced hypocotyl growth and abolished apical hook formation in the dark (page 21, paragraph 2).  Further, Stortenbeker provides that single SAUR knock-outs rarely give a mutant phenotype due to redundancy (page 19, paragraph bridging left and right columns). 
	The applicant has not described an individual SAUR gene or all SAUR genes which reducing the expression of would result in increased root system architecture, waterlogging tolerance, drought tolerance and combinations thereof.
	Therefore, given that the applicant has only disclosed observations of varying alleles for a region containing ~30 genes and given a lack of description of the structures required to confer the claimed functions, one of ordinary skill in the art would not have recognized the applicant to be in possession of the claimed invention.
Enablement
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The scope of the claimed invention includes reducing expression of any SAUR gene resulting in an increased: root system architecture, waterlogging tolerance, drought tolerance and combinations thereof. See rejection under 35 USC 112b above. 
The applicant hasn’t provided demonstration in the disclosure that reducing expression of a SAUR gene arrives at the claimed function. The applicant has described two QTL associated with flood injury score (FIS), one of which, qWL_Gm03, was detected across three years of trials and found to account for 16.9-33.1% of phenotypic variation [0130]. The applicant described selecting two near-isogenic lines (NILs) which were heterozygous at qWL_Gm03 and homozygous “aa” at qWL_Gm10 (Fig 10).  The applicant produced progeny from these NILs to observe the effect of the QTL across homozygous recessive, homozygous dominant and heterozygous alleles [0130]. The QTL was observed to have additive effect on FIS in each of the NILs (Fig. 3A and 3B). The applicant described screening three recombinants with crossovers between the flanking markers of qWL_Gm03 for FIS, narrowing the locus to a ~380KB region between Gm03_3141146_T/C and Gm03_3517250_A/C containing ~30 predicted genes [0133]. Therefore it’s not clear that reduction of a SAUR gene is causative for the claimed function. 
Further, even if the causative agent for the claimed function is a SAUR gene within the ~30 gene-containing region described, there are many different mechanisms which different plants can employee to increase flood tolerance. However, it is not clear that a mechanism that works in one species will not necessarily work in another. The applicant is claiming reduction of expression of a SAUR protein will increase flooding tolerance in any plant species; however, Armstrong provides that flood tolerance in plants can require many different adaptations depending on the plant species and environment (paragraph 5 on page 308 and the paragraph bridging pages 308-309). Armstrong et al. “Mechanisms of flood tolerance in plants”. Acta Botanica Neerlandica. 43(4): 307-358. 1994.
Further, the applicant is claiming reduction of expression of a SAUR protein will increase flooding tolerance in any plant species; however, Stortenbeker provides that single SAUR knock-outs rarely give a mutant phenotype due to redundancy of SAUR proteins (page 19, paragraph bridging left and right columns).
Given the broad scope of the claims, the state of the art at the time of filing, and the teachings of the instant disclosure, the claims are rejected for lacking enablement. 

Conclusion
Claims 16-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663